Order of the Supreme Court, New York County (H. Gabel, J.), entered April 7,1983, granting plaintiff wife’s motion for pendente lite relief to the extent of awarding her $100 per week child support and directing defendant to pay plaintiff interim counsel fees of $1,000, is modified, on the law and facts and in the exercise of discretion, to strike the award of interim counsel fees, and otherwise affirmed, without costs. H Special Term’s award of $100 per week for child support was not excessive, in view of the record before it and defendant father’s clear obligation to support his son. However, with respect to the award of interim counsel fees, it is settled that the purpose of such an award is to insure that the spouse will have adequate legal representation. The fact that the spouse has some financial resources is not an automatic bar to an award of counsel fees but is one factor to be taken into consideration with all others CAnonymous v Anonymous, 57 AD2d 938, 939; see, also, Walsh v Walsh, 92 AD2d 345). 11 However, the record before Special Term showed that plaintiff was earning $15,000 a year, almost the same amount as the defendant claims. In the circumstances, we find that an award of temporary counsel fees was an abuse of discretion and we modify accordingly. Concur — Sandler, J. P., Sullivan, Asch, Silverman and Kassal, JJ.